                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


KORRY L. ARDELL,

                            Petitioner,

               v.                                        Case No. 19-CV-1097

LANCE WIERSMA,

                            Respondent.


    ORDER ON THE PETITION FOR A WRIT OF HABEAS CORPUS


       Korry L. Ardell, who is on extended supervision, having been convicted of

stalking in Milwaukee County Circuit Court, filed a petition for a writ of habeas corpus.

(ECF No. 1.)

       Rule 4 of the Rules Governing Section 2254 Cases states:

       If it plainly appears from the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must
       dismiss the petition and direct the clerk to notify the petitioner. If the
       petition is not dismissed, the judge must order the respondent to file an
       answer, motion, or other response within a fixed time, or to take other
       action the judge may order.

       Having reviewed the petition, the court is unable to say that it is plainly apparent

that Ardell is not entitled to relief. Therefore, the respondent shall answer the petition.
       The Clerk of Court shall promptly serve the respondent by service of a copy of

the petition and this order upon the State of Wisconsin Attorney General.

       No later than 60 days after this order, the respondent shall answer the petition in

accordance with Rule 5 of the Rules Governing Section 2254 Cases. The respondent

shall submit a brief in opposition no later than 28 days thereafter. Ardell may reply no

later than 21 days thereafter.

       Alternatively, the respondent may move to dismiss Ardell’s petition no later than

60 days after this order. In the event the respondent moves to dismiss the petition,

Ardell shall respond to that motion no later than 28 days thereafter. The respondent

may then reply no later than 28 days thereafter.

       Unless the court determines that additional proceedings are necessary, that shall

conclude the briefing. The court will then resolve the petition on the written record.

       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 20th day of August, 2019.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            2
